           Case 4:11-cr-00129-JM Document 1031 Filed 08/12/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                  4:11-CR-00129-01-JM

CHRISTIAN MALDONADO

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc. No.

1030) is DENIED.

I.     BACKGROUND

       On October 5, 2012, Defendant pled guilty to one count of conspiracy to distribute

methamphetamine.1 On January 31, 2013, he was sentenced to 235 months in prison.2 On

November 1, 2015 his sentence was reduced to 188 months.3

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.4




       1
        Doc. No. 614.
       2
        Doc. Nos. 695, 698.
       3
        Doc. No. 917.
       4
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.

                                                1
           Case 4:11-cr-00129-JM Document 1031 Filed 08/12/20 Page 2 of 3



       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.5

Defendant has neither alleged nor attached documentation showing that he has exhausted his

administrative remedies at the BOP. Accordingly, this Court lacks jurisdiction at this point.

       Even if this Court had jurisdiction, compassionate release is not warranted. Defendant

seeks compassionate release based on his “vulnerability to COVID-19.” However, Defendant

does not specify why he is more susceptible than any other inmate, and admits that he “does not

show any medical issues.” First, “fear of contracting COVID-19 or of experiencing more intense

symptoms than the average person are not extraordinary or compelling enough reasons for

release.”6 Second, Defendant is 35 years old and has served less than 60% of his sentence,

which means he does not meet the age and minimum served-time requirement under the

Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – reflecting the severity of the instant

offense. Defendant, along with numerous co-conspirators, distributed multi-pound quantities of

methamphetamine from Mexico from 2006 through June 2011. In fact, Defendant was

responsible for distributing between 5 and 15 kilograms of methamphetamine. When officers

searched Defendant’s residence they found a rifle, drug ledgers, $4,569 in cash, and 2,536 grams

of methamphetamine in a PVC pipe buried in the garden.




       5
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                 2
       Case 4:11-cr-00129-JM Document 1031 Filed 08/12/20 Page 3 of 3



                                     CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 1030)

is DENIED.

      IT IS SO ORDERED, this 12th day of August, 2020.


                                                UNITED STATES DISTRICT JUDGE




                                            3
